Exhibit 10.3
*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
FOURTH AMENDMENT TO
EXCLUSIVE DISTRIBUTION AGREEMENT
BETWEEN
AKORN, INC. AND
MASSACHUSETTS BIOLOGICAL LABORATORIES
     THIS FOURTH AMENDMENT (the “Fourth Amendment”) is entered into as of
April 15, 2009, (the “Amendment Effective Date”), by and between Massachusetts
Biologic Laboratories of the University of Massachusetts Medical School (“MBL”
or “Seller”) and Akorn, Inc. (“Akorn” or “Buyer”) (each a “Party” and together
the “Parties”).
RECITALS
     WHEREAS, MBL as a manufacturer and Akorn as a distributor entered into an
Exclusive Distribution Agreement for Tetanus-Diphtheria vaccine (“Product”) on
March 22, 2007 (the “Exclusive Distribution Agreement”);
     WHEREAS, by an Amendment with an effective date of July 3, 2008, an
Amendment with an effective date of July 30, 2008, and an Amendment with an
effect date of August 1, 2008 (the “Third Amendment”), MBL and Akorn modified
their Exclusive Distribution Agreement for certain purposes (the “Modified
Agreement”);
     WHEREAS, since the effective date of the Third Amendment, a dispute arose
between the Parties whereby MBL claimed that Akorn was and continued to be in
breach of the Modified Agreement for failure to timely make payments and take
deliveries of the Product as required by the Modified Agreement (the “Dispute”);
     WHEREAS, the Parties entered into a binding letter agreement (the “Letter
Agreement”) on March 27, 2009 (the “Letter Agreement Effective Date”) under
which, among other points (i) Akorn acknowledged its outstanding past due
payment obligations to MBL, and its failure to take delivery of required doses
of Product; and (ii) the Parties agreed to the resolution of the Dispute;
     WHEREAS, the Letter Agreement contemplates that the Parties will execute
further documents to formalize the agreement they reached and embodied in the
Letter Agreement;
     WHEREAS, Parties have accordingly prepared a settlement agreement signed
concurrently herewith (the “Settlement Agreement”) that, among other provisions,
calls for the delivery of a letter of credit (the “Specified Letter of Credit”),
as set out in Section 3 of the Settlement Agreement; and
     WHEREAS, as provided in the Letter Agreement, the Parties similarly have
prepared amendments to the Modified Agreement as set out below.
     NOW, THEREFORE, the Parties agree to amend the Modified Agreement as
follows:

*  
CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
AMENDMENT
     1. Consideration. The Parties agree that the consideration for this Fourth
Amendment consists of the mutual benefits arising from the modifications set out
below and the rights and obligations contained in the Settlement Agreement
executed concurrently herewith.
     2. Amendments Taking Immediate Effect. The following amendments to the
Modified Agreement shall take effect immediately as of the Letter Agreement
Effective Date set forth above:

  2.1  
Amendment to Title. The title of the Modified Agreement is amended as of the
Letter Agreement Effective Date to reflect that the Modified Agreement is a
NON-EXCLUSIVE DISTRIBUTION AGREEMENT.
    2.2  
Amendment to Section 1(a). Section 1(a) is amended as of the Letter Agreement
Effective Date to reflect that Seller appoints Buyer as a non-exclusive
distributor, rather than the exclusive distributor, of the Td Vaccine.
    2.3  
Amendment to Section 1(b). Section 1(b) is amended as of the Letter Agreement
Effective Date to reflect that Buyer shall distribute the Td Vaccine on a
non-exclusive basis, rather than exclusive, within the United States and Puerto
Rico.
    2.4  
Amendment to Section 3. The following subsection is added as of the Letter
Agreement Effective Date as section 3(c) to the Modified Agreement:
       
If Seller offers more favorable per dose pricing than $[***...***] dose for
single dose vials to Seller’s other distributors (“Reduced Per Dose Pricing”),
then (i) Seller shall notify Buyer, and (ii) during the period of such Reduced
Per Dose Pricing, Seller shall offer the same Reduced Per Dose Pricing to Buyer
on orders Buyer places and takes delivery of during such period.
       
This Reduced Per Dose Pricing provision shall not apply to any Td Vaccine sold
by Seller under contracts arising from CDC Solicitation 2009-N-11074 Vaccine for
Children and Seller’s pricing under such contracts shall not be affected by
Seller’s relationship with Buyer.
       
Notwithstanding anything contained herein to the contrary, Seller and any other
party is entitled to sell Td Vaccine labeled with Buyer’s National Drug Code
(“NDC”), which is currently in Seller’s possession.
    2.5  
Amendment to Sections 2(a)(4) and 2(a)(5). Sections 2(a)(4) and 2(a)(5) are
amended as of the Letter Agreement Effective Date such that (i) Buyer’s
obligation to make any further minimum purchases after the Letter Agreement
Effective Date, and (ii) Buyer’s obligation after the Letter Agreement Effective
Date to otherwise comply with the Td Vaccine delivery schedule set forth in
Sections 2(a)(4) and 2(a)(5), are hereby suspended through the Amendment
Effective Date. Such suspension includes suspension of Buyer’s obligations

*  
CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

     
concerning the delivery of [***...***] doses scheduled for March 11, 2009 and
the delivery of [***...***] doses scheduled for April 2009.
    2.6  
Amendment to Section 2(d). Section 2(d) is amended as of the Letter Agreement
Effective Date such that for all orders placed on or after the Letter Agreement
Effective Date, Buyer shall pay in full and in cash upon placing the order with
Seller.
    2.7  
Additional Provision. The following provision is added as Section 14 to the
Modified Agreement as of the Letter Agreement Effective Date:

  14.  
Information. For the remaining duration of the Modified Agreement, Buyer will
deliver to Seller, by the fifth business day of each month: (i) a monthly cash
forecast for the Td Vaccine expected to be sold under this Modified Agreement
for that month; and (ii) monthly actual inventory and sales information for the
Td Vaccine for the prior calendar month.
       
Additionally, Buyer will deliver to Seller quarterly financial reports as, and
when, filed with the Securities and Exchange Commission.

     3. Amendments Taking Effect On the Amendment Effective Date. The following
amendments to the Modified Agreement shall take effect on the Amendment
Effective Date:

  3.1  
Amendment to Section 2(a). The minimum purchase requirements set forth in
Section 2(a) and all of its subsections shall no longer apply to purchases of
the Td Vaccine by the Buyer, and, accordingly, Sections 2(a)(4) and 2(a)(5)
shall be deleted in their entirety. Buyer may, subject to mutual agreement by
both Parties, purchase Td Vaccine on an as needed basis in quantities as
mutually agreed by the Parties.
    3.2  
Amendment to Section 11. Section 11 shall be deleted in its entirety and
replaced with the following:

  11.  
Termination.

  (a)  
Either Party shall be entitled to terminate this Modified Agreement for any
reason, without penalty, upon ninety (90) days prior written notice to the other
Party.
    (b)  
Either Party shall be entitled to terminate this Modified Agreement for cause,
upon written notice to the other party, if the other party (i) fails to perform
any of its material obligations in this Agreement and the failure continues for
thirty (30) days after written notice by the other party; or (ii) becomes
insolvent, files a voluntary petition under any law relating to bankruptcy or
insolvency, or becomes unable to pay its debts when due.

*  
CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  (c)  
It is agreed and understood that a termination with or without cause shall not,
under any circumstances, affect Buyer’s obligations, or Seller’s rights, under
the Settlement Agreement or the Specified Letter of Credit.

  3.3  
Additional Provision. The following provision is added as Section 15 of the
Modified Agreement:

  15.  
Survival. The Parties’ rights and obligations under the Settlement Agreement
shall survive any termination or expiration of this Agreement, and no
termination of expiration of this Agreement shall modify any of the Parties’
rights and obligations under the Settlement Agreement.

     4. Confidentiality. The Parties understand and agree that the terms and
conditions of this Fourth Amendment are and shall at all times remain
confidential, unless this Fourth Amendment or its contents become Public
Information. Neither Party shall disclose this Fourth Amendment or its contents,
except that a Party may disclose this Fourth Amendment or its contents: (i) to a
Party’s attorneys for purposes of enforcement; (ii) to any other person or
entity, if the failure to make such disclosure would constitute a breach of, or
default under, an agreement between a Party and such other person or entity;
(iii) if required or reasonably necessary in connection with any Legal
Proceeding; or (iv) pursuant to any applicable laws, ordinances, judgments,
decrees, injunctions, writs, rules, regulations, orders, interpretations,
licenses, permits and orders of any court of competent jurisdiction, arbitration
or Governmental Authority in any relevant jurisdiction to the extent that such
Party may reasonably consider necessary to protect its interests.
     5. Effect of Settlement Agreement. The Parties agree that, in the event of
any conflict between the terms of this Fourth Amendment and the Settlement
Agreement executed concurrently herewith, the terms of the Settlement Agreement
shall control.
     6. Effect of Amendment. Nothing in this Fourth Amendment is intended to
modify, alter, reduce or change the rights or obligations of Akorn and MBL in
the Modified Agreement except as expressly stated in this Fourth Amendment. In
the event there is any conflict between the terms of this Fourth Amendment and
the terms of the Modified Agreement, the terms of this Fourth Amendment shall
control.
     7. Continued Effectiveness. Unless specifically modified or amended by the
terms of this Fourth Amendment, all the terms, conditions, liabilities and
obligations of the Modified Agreement shall be and remain applicable, in effect,
valid, and enforceable between the parties and applicable to this Fourth
Amendment; all in accordance with the terms of the Modified Agreement.
     8. Additional Defined Terms. Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to such terms in the Modified
Agreement, if any.

*  
CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
     9. Execution in Counterparts. This Fourth Amendment may be executed in one
or more counterparts, each of which when so executed will be deemed to be an
original, and all such counterparts together will constitute but one and the
same instrument.
[Signature page follows]

*  
CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
     IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be
executed by their duly authorized representatives.

            AKORN INC.
      By:   /s/ Jeffrey A. Whitnell         Name:   Jeffrey A. Whitnell       
Title:   CFO        MASSACHUSETTS BIOLOGIC LABORATORIES OF THE UNIVERSITY OF
MASSACHUSETTS MEDICAL SCHOOL
      By:   /s/ Donna M. Ambrosino         Donna M. Ambrosino, M.D.       
Title:   Director     

*  
CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

6